Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 09/27/2021.  It
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 2016/0038119) in view of Sarvazyan (US 2012/0203306).
Regarding claim 11, Desjardins teaches (Figure 2) an ultrasound system (portable ultrasound imaging system 50, [0067]), comprising:
an ultrasound imaging probe (ultrasound probe 55, [0067]) configured to be disposed on a surface of a body ([0067]) and to insonify a region of interest ([0067]);
an apparatus (needle or other medical device 70, [0067]) configured to perform a medical procedure, the apparatus comprising a sensor (transducer 123, [0076]) configured to be disposed in the body ([0067]); and
a control unit (console 65, [0067]) remote from the ultrasound imaging probe and apparatus ([0068]-[0069]), the control unit configured to receive an image from the ultrasound imaging probe ([0077]), the control unit comprising a processor (first processor 201 & second processor 202, [0077]) configured to overlay a position of the apparatus on the image ([0071]-[0077], Figures 1A & 2).
Paragraphs [0068] & [0069] explain that data communication between the console and the needle and probe can be wireless, exemplifying that the control unit can be configured to be remote.  Paragraph [0077] details that the system can produce two types of ultrasound transmissions; the first being anatomical images, and the second to localize the instrument.  Figure 1A illustrates the two types of transmissions overlaid on one image.  Additionally, [0071] teaches overlaying the depth and lateral position of the instrument (represented by dashed lines 75A & 75B) on the ultrasound image, as seen in Figure 2.  Furthermore, if the transducer is a piezoelectric transducer, as suggested in [0075], then the position of the apparatus would be based on the electrical signal received by the console.
However, Desjardins fails to disclose a sensing electrode and that the sensor comprises a lower electrode and an upper electrode.

an ultrasound imaging probe (external transmitter 200, [0062]) comprising a sensing electrode (receiving RF antenna 235, [0069]) configured to receive an electric signal (electromagnetic wave signal, [0062] & [0075]); and
a sensor (receiver 100, [0062]) configured to convert an ultrasonic signal incident thereon into an electrical signal ([0062]), the sensor comprising a lower electrode and an upper electrode (tissue stimulating electrodes 140, [0062]), wherein the upper electrode is configured to wirelessly transmit ([0062]) the electrical signal through the body to the sensing electrode of the ultrasound imaging probe (external transmitter 200, [0062]).
Paragraph [0062] states that the receiver 100 can contain multiple tissue stimulating electrodes 140.  This fulfills the purpose of both an upper and lower electrode, as the electrode that wirelessly transmits the electrical signal can be considered the upper electrode, and the other electrode can be considered the lower electrode.  Additionally, [0062] and Figure 1 detail the wireless transmission of data, carried out by the antenna 150.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the sensing electrode and lower and upper electrodes taught by Sarvazyan into the system taught by Desjardins.  These electrodes ensure that the acoustic energy provided by the probe are converted into electrical signals so that the console is able to process the image and localization.  Additionally, because Desjardins teaches displaying the position of the apparatus and Sarvazyan teaches that the probe receives an electric signal, the combination of Desjardins and Sarvazyan would teach that the position of the apparatus is based on the electrical signal.
Claims 12-13 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Sarvazyan, as applied to claim 11, above, in further view of Hirota (US 2014/0007690).

However, Desjardins in view of Sarvazyan fail to disclose that the processor operates relative to a frame trigger signal.
Hirota teaches that the processor operates relative to a frame trigger signal (frame trigger signal, [0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have adapted the control unit taught by Desjardins to provide a frame trigger signal as taught by Hirota.  This informs the control unit when to begin a new frame, effectively controlling the frame rate of the image output.
Regarding claim 13, Desjardins in view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 12, and Desjardins further teaches that the ultrasound imaging probe communicates signals to the processor to determine the location of the sensor ([0067]).
Sarvazyan further teaches that the sensing electrode of the ultrasound imaging probe receives an electrical signal ([0062] & [0075]).
Regarding claim 15, Desjardins in view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 12, and Desjardins further teaches that the control unit further comprises a clock (synchronized clocks, [0070]) configured to generate a clock signal (synchronization, [0070]).
Hirota further teaches that the control unit (control means 31, [0164]) is configured to provide the frame trigger signal (frame trigger signal, [0164]) to the ultrasound imaging probe to commence an ultrasound scan over a frame of the ultrasound imaging probe ([0164]).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Sarvazyan, as applied to claim 11, above, in further view of Mehta (US 2010/0204695).
Regarding claim 14, Desjardins in view of Sarvazyan teach the ultrasound system of claim 11, and Sarvazyan further teaches that the sensing electrode of the ultrasound imaging probe receives an electrical signal ([0062] & [0075]).
However, Sarvazyan fails to disclose that the sensing electrode of the ultrasound imaging probe transmits the electrical signal via a channel separate from channels of the ultrasound imaging probe.
Mehta teaches that the electrode of the ultrasound imaging probe transmits signals via a channel separate from channels of the ultrasound imaging probe ([0134]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the use of multiple channels as taught by Mehta into the system taught by Desjardins.  As stated in [0134] of Mehta, the use of multiple channels can provide multiple benefits to the system, including the ability to selectively activate and monitor electrodes.
Response to Amendment
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Regarding claim 11, applicant argues that the references from the previous Office Action do not teach the newly-amended sensing electrode.  However, examiner determined that Sarvazyan does, in fact, teach the sensing electrode in [0062] & [0075].  Therefore, the rejections have been upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ADAM D. KOLKIN/Examiner, Art Unit 3793      

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793